Citation Nr: 0404037	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1972 and from January 1973 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an  August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.  This case has been before the Board before, most 
recently in June 2002 when, with respect to the PTSD claim, 
it was remanded to afford the veteran the opportunity to 
testify at a hearing before a Veterans Law Judge. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for PTSD.  The RO has denied this claim on 
the basis of the absence of any verifiable in-service 
stressor to support a current diagnosis of PTSD.  
Additionally, the RO also noted that the most recent VA 
examination did not show a diagnosis of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [specifically, a diagnosis conforming to DSM-IV]; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003).

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran's DD-214s reflect that he had honorable active 
service from May 1971 to January 1972, and from January 1973 
to September 1980.  His primary specialties included light 
weapons infantry, and later utility helicopter repairman.  
These records indicate that the veteran had assignments in 
Germany during the latter period of service listed above.  
These records do not reflect that the veteran served in 
Vietnam or that he experienced combat. 

A diagnosis of PTSD has been made.  Private treatment records 
include the report of hospitalization in August 1993 showing 
diagnoses including PTSD.  In a September 2000 VA 
consultation sheet, the physician stated that PTSD was the 
condition treated by VA since 1990, however, it was not 
recorded as a diagnosis until 1993.  That physician opined, 
based on information in his chart, that the veteran suffered 
from PTSD and that this was a permanent, service-connected 
condition impairing all gainful employment since August 1980.  

The diagnoses of PTSD found in these medical records, 
however, were not linked to a specified stressor.  Also, as 
noted above, the examiner in the most recent VA psychiatric 
examination of February 2001 did not diagnose PTSD.  The 
Board notes in this regard that the report of that 
examination does not reflect that the examiner had the 
benefit of review of the claims file in connection with that 
examination.

The veteran has previously claimed that a stressor linked to 
his claimed PTSD involved the difficulty he had due to a 
deviated nasal septum, and associated surgeries, and a self 
perception of facial disfigurement since the surgery.  Most 
recently, the veteran testified during his October 2003 Video 
Conference Hearing before the undersigned Veterans Law Judge.  
He testified that his stressors included the death of three 
service members under his command in September 1975 in 
Germany.  He further testified that the death of his father 
in June 1973 was also a stressor linked to his PTSD.

His service medical records show that the veteran did have 
treatments of his nose.  Service records of assignments show 
that the veteran served in Germany in September 1975, which 
is when the veteran testified that the episode occurred in 
which three service members under his command were killed 
during a river crossing.  However, there is no evidence to 
verify that episode in September 1975, or the death of his 
father in June 1973.  

Given the conflicting medical evidence as to the diagnosis of 
PTSD, an examination should be conducted to clarify that 
matter.  As there is a PTSD diagnosis, the RO should attempt 
to verify any claimed but unverified stressor.  If a 
diagnosis of PTSD is made during the examination, an opinion 
should be obtained as to whether there is a link between that 
diagnosis and any verified stressor(s). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notifications 
required by 38 U.S.C.A § 5003(a) (West 
2002) and 38 C.F.R. § 3.159(b) have been 
accomplished and satisfied.  

2. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records, covering the 
period from May 2001 to the present.

3.  The RO should contact the veteran and 
request detailed information regarding 
any claimed stressors.  He should be 
asked to comment specifically about the 
location and date of each event 
identified; any unit to which he was 
assigned at the time; and the full names 
of other individuals involved; and any 
other identifying information that may be 
relevant.  The veteran should be 
requested to provide some form of 
verification of the death of his father 
in June 1973, and details about this 
experience as it relates that episode to 
being a stressor causing his PTSD.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  Inform the 
USASCRUR that service records show that 
the veteran was in Germany from October 
1974 to July 1976.  During that time he 
was with the following abbreviated 
organizations: 
CoB1stBn52ndInf1stArmdDivGermany, 
AvnC1stArmdDivGermany, and 
FCo123rdMaintBn1stArmdDivGermany.  He was 
a patient at 130th Gen Hosp Nvg Germany 
from June 1976 until his status as 
Enroute to CONUS in July 1976.  His 
principal duty was auto rifleman and UN-1 
Repairman.  The veteran described his 
principal stressors during his October 
2003 Travel Board Hearing.  The USASCRUR 
should be requested to provide any 
corroborative information pertaining to 
any claimed stressor episode in service, 
to include the following claimed 
stressors:

(a)  While in Germany, on or about 
September 15, 1975, an episode occurred 
in which three soldiers under the 
veteran's command died as the result of 
an attempted river crossing during an 
exercise named Reporter of 1975 .  The 
three men who died were Specialist Bobby 
Adams, GFC "Lucky" Joe Cordel, and PFC 
Dennis Relihan.  Also associated with 
this episode were Colonel Donald G. 
Sullivan, Colonel Healy, and Second 
Lieutenant Glen Danning.  There was a 
hearing regarding that episode.

(b)  In June 1973 the veteran's father 
died.  The veteran subsequently had a 
total nervous breakdown and was 
hospitalized.

5.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

6.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO or by the Board may be used as a 
basis for a diagnosis of PTSD.  The Board 
deems the inservice presence of a nasal 
septal perforation and multiple 
associated surgeries to be verified. 

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

8.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




